t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c employer_identification_number number release date date date u i l number legend a b c d m x y z a b c s t u dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded in the certificate of incorporation you state that initially your specific you state that you were incorporated in the state of m in date that you do not qualify for exemption under that section the basis for our conclusion is set forth below however the certificate of incorporation that you submitted is not signed and there is no evidence that it was filed with and approved by the appropriate state official as required in the application purposes are to educate the market sponsor research foster standards and articulate the measurable benefits of a technologies and techniques to serve as a forum for discussion of related issues sponsor industry research develop open standards and guidelines and promote best practices and to undertake such other activities as may from time to time be appropriate to further the purposes and achieve the goals set forth above in your bylaws you state that your membership is open to any entity or person who pays the initiation fees and annual dues you identify two classes of membership a members and b members the annual membership dues range from dollar_figures to dollar_figuret depending on the class of membership selected in your application you state that only a members have voting privileges the following rights privileges and benefits for a members are among those identified in your bylaws and recruitment material voting for directors voting on matters submitted to voting members nominating a director to the board_of directors appointing a voting representative to various committees sub- committees special interest groups and work groups running for board_of directors’ seats receiving without charge copies of your publications prior to public distribution with pre-publication access to any specifications under development have access to your resources and research having the use of your logo having a company website hotlink to your website and receiving free or discounted services meetings are open to b members none serve on your board or as officers you further stated that the a committee the only board committee that had been created consists of officers the committee proposes dispositions of issues that the board votes on including financial matters you stated that like a members b members may each appoint one voting representative to other committees we asked that you submit a copy of five a members’ company information that had been included in your materials we advised you that if you had used more than one type of material representative samples were to be provided for each you responded that the a members are treated as a group with lists of the companies in press kits and information kits you further stated that all are listed in your letter dated date you stated that while all member you submitted a copy of your logo you stated that you had no written on your website and all have links to their own websites you did not submit representative samples of materials that you had distributed policy regarding its use other than its being a privilege of a members who are encouraged to post it on their websites and in materials we asked you to provide representative samples of company products or materials submitted to you by members to be used to display your logo you responded that you knew of no member materials still displaying the logo you did not state whether members had used the logo in the past and if so whether you had received member material incorporating your logo we asked you to provide a list of free or discounted services provided to your a members for the period from date to date you responded that there were no free or discounted services provided to a members during the period that were not also provided to b members aside from the differing privileges accorded to different membership levels you did not submit a list of the services that had been provided in your application you state that you are dedicated to promoting on the behalf of developers and users of a technologies the development and use of responsible one-to-one marketing technology and practices on the world wide web you further state that you seek to accomplish these objectives by encouraging the growth and success of b that delivers the benefits of c while developing and promoting industry standard best practices and that protect the interests of consumers you identify the first step in your proposed c program as being the establishment of certain objectives that articulate your goal you state that you intend to provide a forum for industry discussion and information sponsor industry research foster standards for technology and best practices conduct educational conferences for members participate in trade shows engage in certification and branding programs and advertise membership on the web in the application you did not provide specific information regarding how you propose to conduct the activities and programs in your correspondence you stated that there is no certification or branding program at x you further stated that the proposed c program had not been implemented in your application you identified the allocation of your time resources as being marketing and sales research_and_development administrative activities and member services in our date letter we asked you to state approximately what percentage of your time and resources was devoted to the activities you responded that the figures which are historical and approximate only due to your two years of inactivity are and respectively we asked you to provide a copy of the agendas programs etc for your conferences you stated that you were attaching agenda for two in-person you stated that all members suggest research topics you explained that members meetings and you explained that the second meeting had been cancelled due to lack of participation no agendas accompanied your response you stated that informal teleconferences were periodically held for interested members where committee updates were provided and questions answered we asked you to provide representative samples from your website www a org of material that you considered to be educational you stated that you considered d the primer on a the glossary of industry terminology and the resources posted on your website links to a glossary to faqs about your organization and to other websites to be educational on the website you state you do not organize public events you post a calendar of events offered by other organizations on the website and those that you endorse are identified by your logo while nonmember suggestions for research topics would be welcome and considered as a practical matter your limited budget has not allowed for active solicitation of nonmembers another survey were made available to the public for a fee you stated that the fee was meant to defray the costs incurred in producing and distributing the survey and that the costs were consistent with similar types of reports available to the public from other sources your financial statements show your support as being from membership dues and assessments and sponsorship income you stated that additional income may be provided in other wa ys not yet determined in the future you further stated that if you offer certification services you may decide to charge a fee to cover your costs the results of a u item survey are posted on your website the results of in your application you state that y is to be paid to provide management services in the nature of members support services and general operational support in response to our request for a copy of the contract with y you responded that there was no formal contract you stated that for approximately two years the company has been providing minimal services to you only upon request from your officers you did not submit any documents related to the terms of the agreement between you and y your website contains a members only section in your members only newsletter there was a reference to your having negotiated with z to provide members with access to certain information through your website in response to our request for a copy of your contract with z you stated that you executed the cancellation provision of the contract in you did not submit a copy of the contract in the letter dated date you stated that you had been relatively quiescent for nearly two years during the b slowdown in a letter dated date you advised us that you continue to be inactive and that no decision had been made as to winding up your affairs you stated that you were in a form of suspended operations awaiting an internal decision whether to proceed with your mission or to dissolve you stated that no change in activities is anticipated you asked that a determination regarding your application_for exemption under sec_501 of the code be made based upon your past practices and operations income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides for the exemption from federal sec_1_501_a_-1 of the income_tax regulations provides generally for an exemption from taxes for organizations which are described in sec_501 or d of the code sec_1_501_a_-1 of the regulations provides generally that an organization claiming exemption under sec_501 of the code and described in any paragraph of sec_501 shall file the form of application prescribed by the commissioner and shall include information as required by such form and the instructions sec_1 a -2 of the regula tions provides that in addition to the information specifically called for by this section an organization may be required to provide any additional information deemed necessary for a proper determination of whether it is exempt under sec_501 of the code and when deemed advisable in the interest of an efficient administration of the internal revenue laws in the cases of particular types of organizations the form in which the proof of exemption shall be furnished may be prescribed sec_1_501_c_6_-1 of the regulations provides in part that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revproc_90_27 1990_1_cb_514 sets forth procedures with regard to applications for recognition of exemption from federal_income_tax under sec_501 of the code section dollar_figure of the revenue_procedure provides that where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued in 34_fsupp_71 n c the court held that an organization seeking exemption under sec_103 of the revenue act of which corresponds to sec_501 of the internal_revenue_code_of_1986 bears the burden of proving that it satisfies the requirements for recognition as a business league in retailers credit association of alameda county v commissioner of internal 33_bta_1166 the board_of_tax_appeals explained that a taxpayer claiming exemption must not only carry the burden_of_proof but must proceed perceptibly further and bring itself strictly within the provisions of the act creating the exemption the case involved an organization seeking exemption as a business league under the revenue act of sec_103 which corresponds to sec_501 of the internal_revenue_code_of_1986 organizations exempt under sec_501 of the code as business_leagues share certain characteristics set forth in sec_1_501_c_6_-1 of the regulations they are associations of persons who have a common business_interest their purpose is promote this common business_interest their activities are directed to the improvement of business conditions in one or more lines of business rather than towards performing particular services for individual persons they are not organized to engage in a regular business of a kind ordinarily carried on for profit even if the business is to be conducted on a cooperative basis or is to produce only sufficient income to be self-sustaining no part of their earnings inure to the benefit of any private individual an organization claiming exemption as a business league under sec_501 has the burden of proving that it qualifies for exemption under the code section durham merchant’s association supra in addition the organization must bring itself strictly within the provisions of sec_501 retailers credit association of alameda county supra form_1024 application_for recognition of exemption must be completed by an organization seeking recognition of exemption under sec_501 of the code sec_1_501_a_-1 of the regulations in section ii activities and operational information the applicant is required to p rovide a detailed narrative description of all the activities of the organization-past present and planned emphasis added in describing its activities an applicant is to provide information regarding when an activity was or will be initiated and where and by whom the activity will be conducted the service may when deemed necessary for a proper determination of whether it an organization is exempt under sec_501 and when deemed advisable in the interest of an efficient administration of the internal revenue laws require an applicant to submit additional information sec_1 a -2 you state that you have been inactive for nearly two years and you have provided no indication as to whether you intend to proceed with your activities you merely state that no change in your activities is anticipated the information that you furnished in your application and in response to our request for additional information does not describe your activities past present or future in sufficient detail to establish that you satisfy the requirements for recognition of exemption under sec_501 of the code section dollar_figure of revproc_90_27 supra also in analyzing your previous activities it is not clear whether your activities were intended to serve the general economic interests of a geographic location or of one or more lines of business by promoting the economic_interest of all businesses in a given trade community as would be the case with a chamber of commerce or board_of trade nor is it clear whether your activities were intended to promote the common business interests of an identifiable line_of_business or of members of closely related lines of business within an industry therefore for these reasons we are unable to recognize you as exempt as an organization described in sec_501 and you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and othe rwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received ----------------------- irs organization name se t eo ra t constitution ave nw pe-3m1 washington dc if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
